Mr. Justice Van Orsdel
delivered tbe opinion of tbe Court:
This is an appeal by Frank X. O’Brien from a decree of the-supreme court of tbe District of Columbia dismissing appellant’s bill for an order of injunction to restrain Franklin K.. Lane, tbe Secretary of tbe Interior of tbe United States, from, rejecting appellant’s application to make a homestead entry.
It appears that one Baty, a soldier, in 1868, made a homestead entry of 80 acres under tbe act of Congress of May 20,. 1862 (Rev. Stat. sec. 2289, U. S. Comp. Stat. 1901, p. 1388),. which, among other things, provides: “And every person owning and residing on land may, under tbe provisions of this section, enter other land lying contiguous to bis land, which shall not, with tbe land so already owned and occupied, exceed in the-aggregate one hundred and sixty acres.”
Appellant is here attempting to assert Baty’s alleged right to-make a soldier’s additional entry under Rev. Stat. sec. 2306, U. S. Comp. Stat. 1901, p. 1415, which provides: “Every person entitled, under tbe provisions of section twenty-three bun*495dred and four, to enter a homestead who may have heretofore-entered, under the homestead laws, a quantity of land less than, one hundred and sixty acres, shall be permitted to enter so much, land as, when added to the quantity previously entered, shall not exceed one hundred and sixty acres.” It must be assumed that whatever rights Baty would have had under this statute, appellant may assert as his lawful assignee.
It appears that when Baty entered 80 acres under the act of 1862, he was the owner of 80 acres on which he resided adjoining the tract entered. It was held by the Secretary that, inasmuch as the right was fully exhausted under that act, he had no-right left which he could exercise under the later act. The interpretation and application of these acts is within the jurisdiction conferred upon the Secretary of the Interior. He is vested, with authority to administer the affairs relating to the management and disposition of the public lands of the United States. In the exercise of this power he is required to construe the laws-enacted for his direction, and, so long as his construction is a possible one, it will not be controlled by injunction or mandamus. United States ex rel. Ness v. Fisher, 223 U. S. 683, 56 L. ed. 610, 32 Sup. Ct. Rep. 356. This familiar rule has. been announced in many recent decisions of this court.
The action which it is alleged the Secretary threatens to take-is neither arbitrary nor capricious. If a full hearing has been accorded appellant, which we must assume is the case, the Secretary will be only exercising the judgment and discretion reposed in him by law, which cannot be controlled or restrained by injunction. The decree is affirmed, with costs.

Affirmed.

An application for an appeal to the Supreme Court of the-United States was pending, at the time of this report.